Citation Nr: 0739083	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  06-17 800	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability on a direct basis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.  

3.  Entitlement to a compensable rating for hearing loss of 
the left ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from September 1980 
to September 1981.  

These matters come to the Board of Veterans' Appeals (Board) 
following a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In October 2007, the veteran testified during a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO in Columbia, South Carolina.  During the hearing, the 
veteran submitted additional evidence directly to the Board.  
The evidence consisted of a May 2006 statement from a VA 
psychiatric nurse practitioner, as well as a Social Security 
Administrative (SSA) Notice of Decision, dated September 
2006, in which the veteran was identified as having been 
awarded SSA disability benefits.  The veteran waived initial 
RO consideration of this evidence.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.800 (2007).

In his VA Form 9 (Appeal to Board of Veterans' Appeals), 
received by the RO in May 2006, the veteran noted that he was 
only appealing those claims concerning a low back disability 
as well as hearing loss of the left ear.  Furthermore, the 
veteran noted that he was appealing the issue of "service 
connection for psychiatric condition secondary to hearing 
loss and tinnitus."  He did not otherwise identify that he 
was appealing the denial of his petition to reopen his claim 
for service connection for a psychiatric disability (on a 
direct basis), claimed as depression.  The Board notes that 
the veteran's secondary claim had not been previously 
adjudicated by the RO.  Action was subsequently taken and the 
claim denied in a September 2006 rating decision.  The 
veteran has not appealed the RO's denial of his claim for 
service connection for a psychiatric disability on a 
secondary basis.  As such, that issue is not before the 
Board.  

Otherwise, a review of the claims file reflects that a March 
2007 statement from the veteran's representative (in lieu of 
a VA Form 646 (Statement of Accredited Representative in 
Appealed Case)) does not list as an issue on appeal the 
veteran's petition to reopen his claim for service connection 
for a psychiatric disability (on a direct basis).  
Furthermore, the issue was not certified by the RO to the 
Board.  However, at his October 2007 hearing, the veteran 
indicated that he still wished to appeal the claim and he 
offered testimony on the issue.  Thus, in light of the 
veteran's hearing testimony, the Board will liberally 
construe the veteran's VA Form 9 as perfecting the veteran's 
appeal as to his petition to reopen a previously denied claim 
for service connection for a psychiatric disability on a 
direct basis.  

Finally, during the October 2007 hearing, the veteran 
testified that during service he witnessed the death of 
another soldier when a vehicle the soldier was riding in 
flipped.  The veteran's testimony in this regard can be 
described as recounting a stressor incident related to 
service.  The Board notes that in a March 1994 rating 
decision, the RO denied the veteran's claim for service 
connection for a mental disorder to include PTSD.  In that 
decision, the RO also considered whether the veteran had 
depression or a personality disorder related to service.  
With respect to his claim related to the current appeal, in 
September 2004 the veteran sought to reopen his claim for 
service connection for a psychiatric disability, claimed as 
depression.  Thus, if the veteran wishes to reopen his 
previously denied claim for service connection for PTSD, he 
should file a formal claim regarding the issue with the RO.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  See 38 U.S.C.A. §§ 5100, 5102, 5103(a), 
5103A, and 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(b) (2007).  

As noted above, the veteran has been awarded SSA disability 
benefits.  A review of a September 2006 Notice of Decision 
reflects consideration of evidence relative to the veteran's 
claims for a psychiatric disability and for a low back 
disability.  Thus, the medical record on which the veteran's 
SSA disability award is based contains pertinent medical 
evidence relative to the veteran's claims on appeal.  At the 
same time, while the Notice of Decision did not necessarily 
identify evidence associated with the veteran's claim for a 
compensable rating for left ear hearing loss, the Board can 
not definitely say that such records do not exist without 
first reviewing all such medical records associated with the 
SSA decision.  Therefore, as VA has been put on notice that 
the veteran is in receipt of SSA disability benefits, VA has 
a duty to obtain the records associated with that decision.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, 
the records associated with the veteran's SSA disability 
award should be obtained and associated with the claims file.  
All procedures set forth pertaining to requests for records 
from Federal facilities must be followed.  38 C.F.R. 
§ 3.159(c)(2) (2007).  

The Board notes that during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision which held that, in the context of a claim 
to reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See Id.  In this regard, the Board 
interprets the holding in Kent, supra, as requiring VA to 
inform the veteran what specific evidence is necessary to 
reopen his claims.  

Here, the RO issued the veteran a notice letter in November 
2004 concerning his petitions to reopen his previously denied 
claims for service connection for a psychiatric disability, 
claimed as depression; and for a low back disability.  The 
Board does not find that the RO's notice letter conforms to 
the Court's holding per Kent, supra.  

Thus, the Board finds action is required to satisfy the 
notification provisions of the VCAA in accordance with Kent, 
supra.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); Pelegrini, 
supra; see also Dingess and Hartman, 19 Vet. App. at 473 
(VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim; those five elements include (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
award).  

The notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103; 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After providing the 
required notice, the RO should attempt to obtain any 
pertinent outstanding evidence for which the veteran provides 
sufficient information and, if necessary, authorization.  See 
38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio, 16 
Vet. App. at 187.  

The Board also notes that in a December 2004 medical release 
for information (VA Form 21-4142), the veteran identified 
receiving treatment at the VA Outpatient Clinics (VAOPC) in 
Greenville, South Carolina and in Anderson, South Carolina.  
The veteran also reported receiving treatment for his low 
back disability at the Center for Family Medicine in 
Greenville, South Carolina.  A review of the claims file does 
not reflect an attempt to obtain records from the Center for 
Family Medicine has been undertaken.  Therefore, the 
necessary action should be taken to obtain any available 
records and associate them with the claims file.  All 
procedures set forth pertaining to requests for records from 
non-Federal facilities must be followed.  38 C.F.R. 
§ 3.159(c)(1) (2007).  

The Board also notes that during his hearing, the veteran 
testified that he was continuing to receive medical treatment 
for his claimed disabilities at the VAOPC Greenville and 
VAOPC Anderson.  In particular, the veteran reported that he 
was scheduled to undergo a hearing test on October 22, 2007.  
A review of claims file reflects VA treatment records dated 
to May 2005.  Therefore, any available medical records since 
May 2005 should be obtained from the VA Medical Center (VAMC) 
in Columbia, South Carolina; VAOPC Greenville and/or VAOPC 
Anderson.  All records and/or responses received should be 
associated with the claims file.  38 C.F.R. § 3.159(c)(2) 
(2007).  

Likewise, the veteran testified that while taking classes at 
a "Greenwood Tech", he required the services of a listening 
device that allowed him to hear what the instructor was 
saying.  The veteran reported that the instructor was also 
required to wear a device so that she could communicate with 
the veteran during class.  The listening device was 
reportedly supplied to the veteran by the school's office of 
special needs.  In this case, the veteran should be notified 
that evidence of such use of a listening device is pertinent 
and may support his claim for a higher rating for left ear 
hearing loss.  He should be invited to submit evidence 
regarding the use of a listening device at Greenwood Tech.  

The veteran also testified during his hearing that during 
service he had been placed on medical profile a number of 
times for low back pain, and also was seen by a psychiatrist 
twice a week while waiting to be out-processed (discharged) 
from military service.  A review of the veteran's service 
medical records reflects one instance of treatment for "low 
back strain", and a reported history of frequent low back 
pain at separation from service.  Likewise, the service 
medical records reflect two undated DA Forms 2496-1 
concerning the veteran's mental health status and his ability 
to understand and participate in, apparently, medical board 
proceedings.  In light of the need for additional development 
as outlined above, an attempt should be undertaken to obtain 
any additional service medical records, if available, not 
previously associated with the veteran's current service 
medical records in the claims file.  38 C.F.R. § 3.159(c)(2).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, VA should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  

In view of the foregoing, these matters are REMANDED for the 
following action:

1.  Any available medical records since 
May 2005 from the VAMC Columbia, VAOPC 
Greenville and/or VAOPC Anderson should 
be obtained.  All records and/or 
responses received should be associated 
with the claims file.  All procedures set 
forth in 38 C.F.R. § 3.159(c)(2) 
pertaining to requests for records from 
Federal facilities must be followed.  

2.  Any records pertaining to the 
veteran's award for disability benefits 
from SSA, in particular, the medical 
records relied upon in reaching the 
decision, should be obtained.  All 
records and/or responses received should 
be associated with the claims file.  All 
procedures set forth in 38 C.F.R. 
§ 3.159(c)(2) pertaining to requests for 
records from Federal facilities must be 
followed.  Likewise, all notice 
procedures as set forth in 38 C.F.R. 
§ 3.159(e)(1), for identified records 
that are not obtained must be followed.  

3.  A request to the appropriate Federal 
records facility should be made to obtain 
any additional service medical records 
not already associated with the claims 
file.  

4.  The veteran should be sent a VCAA 
notice pertaining to his petitions to 
reopen his claims for service connection 
for a psychiatric disability on a direct 
basis and for low back disability.  The 
notice should explain what constitutes 
new and material evidence and 
specifically identify the type of 
evidence (e.g., competent medical 
evidence relating the veteran's claimed 
psychiatric disability or low back 
disability to his period of service) 
necessary to reopen the veteran's claims 
in accordance with Kent, supra.  

The notice should also request that the 
veteran provide the necessary medical 
release form for the Center for Family 
Medicine in Greenville, South Carolina, 
where he has identified receiving 
treatment for his low back disability.  
The veteran should also be invited to 
submit evidence concerning his use of a 
listening device while attending classes 
at Greenwood Tech.  

5.  After undertaking any other 
development deemed appropriate, the 
veteran's claims on appeal should be re-
adjudicated (to include consideration of 
that additional evidence received at the 
October 2007 Board hearing).  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

